Order filed June 7, 2012




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00292-CR
                                    ____________

                          DUNG QUOC NGUYEN, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 178th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1226450


                                       ORDER

        The clerk’s record was filed June 1, 2012. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The
record does not contain appellant's motion for rehearing filed April 29, 2012.

        The Harris County District Clerk is directed to file a supplemental clerk’s record
on or before June 18, 2012, containing appellant's motion for rehearing filed April 29,
2012.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM